Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34, and 37-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure as originally filed does not describe measuring current of a capacitor to obtain the temperature of a capacitor. The disclosure alludes to the fact that these quantities may be utilized to determine a temperature, but the current of the capacitor itself is not disclosed as being measured to obtain the temperature of the capacitor. Per claim 26, resistance and capacitance of the capacitor itself are not disclosed as measured parameters of the capacitor to determine the temperature of the capacitor. Capacitance and temperature are shown through examples as being related, but there is no disclosure of (1) measuring the capacitance and subsequently (2) determining the temperature of the capacitor. Per claim 50, the current and resistance of the capacitor itself is not disclosed as a parameter measured to determine the temperature of the capacitor itself. Further description as to why one of ordinary skill in the art would not find these concepts disclosed in the original disclosure are found below in the form of why one of ordinary skill in the art is not apprised to the metes and bounds of the claim.
Claims 1-34, and 37-50 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Per MPEP 2164.01(a), the following factors are utilized in determining enablement:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding claims 1, 26, and 50, and (c), (d), and (e), it is unclear how current, in the traditional sense to one of ordinary skill in the art, is to be utilized to measure the temperature of a capacitor. Current and temperature are not strictly related, but are connected via resistance, resistance being recognized in the traditional sense to one of ordinary skill in the art and measured in ohms. Capacitors, as understood by one of ordinary skill in the art, do not transmit conductance current under normal operating conditions (if the dielectric fails a conductance current is realized, but this is recognized as a defective and broken capacitor). Furthermore, under normal operating conditions, it is generally understood that the conductance current in a circuit with a fully charged capacitor is zero. Displacement current is defined for capacitors, but it is defined according to the rate of change of the electric field across the capacitor over time. In practice, it is not generally utilized to calculate temperature via resistance as a conductance current may be utilize.
Further regarding claims 26 and 50 and (c), (d), and (e), it is unclear how the resistance of the capacitor is being utilized to determine temperature of the capacitor. Resistance in a circuit with a capacitor between the voltage source gradually runs to infinity, which according to generally understood practice within the art for determining temperature from resistance according to the reference resistance at a reference temperature and the coefficient of resistance for whatever conductor material is utilized would result in an infinite temperature (temperature and resistance are in direct relation). The resistance of the capacitor itself may be understood to be the internal resistance of one of the two plates in a simple capacitor, and therefore the temperature of the capacitor may be interpreted as the temperature of the plate according to its internal resistance, which is dependent on its coefficient of resistance according to its composition. However, this is not normal practice within the art and for such a methodology direction must be provided for enablement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, 13-14, 16-17, 21-22, 26, 32, 37, 39-40, 45-46, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Rastegar (US20170085107A1).
Regarding claim 1, Sartore teaches an electronic module (Figure 3) comprising:
electronic components (¶17, Figure 1, 108, Figure 3);
a thermoelectric cooler in thermal contact with an electronic component of said electronic components, wherein at least one electronic component of said electronic components is a capacitor (Figure 3, 306, 304);
a temperature controller (Figure 3, 302 and 308) capable of determining a device temperature of the capacitor (Figure 3, 302) and capable of providing current to the thermoelectric cooler in response to a deviation of the device temperature from an optimal temperature range (¶24, ¶26. A thermocouple utilizes a voltage reading to determine temperature which constitutes a predictive method per ¶26 of the instant specification because voltage is a secondary parameter which correlates to temperature.)
Sartore does not teach wherein the temperature control is proportional to a deviation of the device temperature.
However, Furukawa teaches a controller which is configured to provide current to a temperature control component of a capacitor based on the deviation of capacitor temperature from the optimal temperature range (¶71) where the capacitor temperature is determine by a predictive method (¶71, RSNSR is a resistor which acts as a temperature sensor, see ¶26 of the originally filed specification of the instant application where determining temperature based on resistance constitutes a predictive method for determining temperature).
Therefore, it would have been obvious to one of ordinary skill in the art to program the controller of Sartore to carry out such a control scheme as taught by Furukawa in order to minimize the difference between capacitor temperature and the desired temperature of the capacitor (see ¶71 of Furukawa).
Sartore does not disclose wherein a measurement of voltage, current, resistance, or capacitance of the capacitor correlates to the device temperature.
However, Rastegar discloses wherein a measurement of current of a capacitor correlates to capacitor temperature and is utilized for approximating capacitor temperature (¶20, ¶53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a measurement in Sartore to approximate the temperature measurement in Sartore in order to avoid the addition of a temperature sensor, thereby reducing the number of parts on the capacitance module.
Regarding claim 2, Sartore as modified teaches all of the limitations of claim 1, wherein
each electronic component is a capacitor (Figure 3, 304).
Regarding claim 10, Sartore as modified teaches all of the limitations of claim 1, comprising
additional electronic components (¶16).
Regarding claim 13, Sartore as modified teaches all of the limitations of claim 1, wherein said electronic module further comprises a sensor which is a thermocouple (Figure 3, 302, ¶26).
Regarding claim 14, Sartore as modified teaches all of the limitations of claim 1, wherein
said current provided to said thermoelectric proportionally lowers the device temperature (¶24).
Regarding claim 16, Sartore as modified teaches all of the limitations of claim 1.
Sartore as modified does not explicitly recite utilizing a circuit board.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known to place logic circuitry and electronic components on a circuit board in order to safely insulate components from one another and to provide more accurate means of electrical connection (versus the older known technique and precursor to circuit boards, point-to-point wiring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the components of Figure 1 and the logic circuitry of Figure 3 on a circuit board (it is circuitry, see ¶12) in order to safely insulate components from one another and to provide more accurate means of electrical connection (versus the older known technique and precursor to circuit boards, point-to-point wiring).
Applicant has not traversed this Official Notice in the response filed 06/10/2021 and therefore it is taken as Applicant Admitted Prior Art.
Regarding claim 17, Sartore as modified teaches all of the limitations of claim 16, wherein
at least a portion of the temperature controller is mounted to the circuit board (see rejection of claim 16, 308 is on a circuit board).
Regarding claim 21, Sartore as modified teaches all of the limitations claim 16, wherein
the electronic component is between the circuit board and the thermoelectric cooler (see Figure 3, the leads to the capacitor are on the opposite side from the thermoelectric cooler, thereby when on the circuit board (see rejection of claim 16), the capacitor will be between the cooler and the board).
Regarding claim 22, Sartore as modified teaches all of the limitations of claim 16, wherein
the thermoelectric cooler is between the circuit board and the electronic component (see Figure 3. With respect to the sensed temperature inducing an action of the thermoelectric cooler via the logic circuitry, the circuitry and therefore a portion of the circuit board is between the cooler and the capacitor).
Regarding claim 26, Sartore teaches a method for controlling a device temperature of a capacitor (Figures 1-4), comprising:
forming an electronic module (Figures 1-3) comprising at least one capacitor (Figure 3, 304) wherein said capacitor comprises an optimal temperature range (see at least the Abstract. Any capacitor has a temperature range within which it performs best);
placing a thermoelectric cooler in thermal contact with the capacitor (Figure 3, 306); and
providing a thermal controller (Figure 3, 308/302, Figure 4) comprising a temperature sensor capable of predicting the device temperature of the capacitor by measuring a secondary parameter (Figure 3, 302) and providing a current to the thermoelectric cooler in response to a deviation of the device temperature from the optimal temperature range (¶24, ¶26. A thermocouple utilizes a voltage reading to determine temperature, which constitutes a predictive method per ¶26 of the instant specification because voltage is a secondary parameter which correlates to temperature.)
Sartore does not teach wherein the temperature control is proportional to a deviation of the device temperature.
However, Furukawa teaches a controller which is configured to provide current to a temperature control component of a capacitor based on the deviation of capacitor temperature from the optimal temperature range (¶71) where the capacitor temperature is determine by a predictive method (¶71, RSNSR is a resistor which acts as a temperature sensor, see ¶26 of the originally filed specification of the instant application where determining temperature based on resistance constitutes a predictive method for determining temperature).
Therefore, it would have been obvious to one of ordinary skill in the art to program the controller of Sartore to carry out such a control scheme as taught by Furukawa in order to minimize the difference between capacitor temperature and the desired temperature of the capacitor (see ¶71 of Furukawa).
Sartore does not disclose wherein the secondary parameter is a secondary parameter of the capacitor.
However, Rastegar discloses wherein a measurement of current of a capacitor correlates to capacitor temperature and is utilized for approximating capacitor temperature (¶20, ¶53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a measurement in Sartore to approximate the temperature measurement in Sartore in order to avoid the addition of a temperature sensor, thereby reducing the number of parts on the capacitance module.
Regarding claim 32, Sartore as modified teaches all of the limitations of claim 26, further comprising
multiple electronic components in thermal contact with the thermoelectric cooler (Figure 2, 208).
Regarding claim 37, Sartore as modified teaches all of the limitations of claim 26, wherein
said current provided to said thermoelectric cooler proportionally lowers the device temperature (¶24).
Regarding claim 39, Sartore as modified teaches all of the limitations of claim 26.
Sartore as modified does not explicitly recite utilizing a circuit board.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known to place logic circuitry and electronic components on a circuit board in order to safely insulate components from one another and to provide more accurate means of electrical connection (versus the older known technique and precursor to circuit boards, point-to-point wiring).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the components of Figure 1 and the logic circuitry of Figure 3 on a circuit board (it is circuitry, see ¶12) in order to safely insulate components from one another and to provide more accurate means of electrical connection (versus the older known technique and precursor to circuit boards, point-to-point wiring).
Applicant has not traversed this Official Notice in the response filed 06/10/2021 and therefore it is taken as Applicant Admitted Prior Art.
Regarding claim 40, Sartore as modified teaches all of the limitations of claim 39, wherein
at least a portion of the temperature controller is mounted to the circuit board (see rejection of claim 16, 308 is on a circuit board).
Regarding claim 45, Sartore as modified teaches all of the limitations claim 39, wherein
the capacitor is between the circuit board and the thermoelectric cooler (see Figure 3, the leads to the capacitor are on the opposite side from the thermoelectric cooler, thereby when on the circuit board (see rejection of claim 16), the capacitor will be between the cooler and the board).
Regarding claim 46, Sartore as modified teaches all of the limitations of claim 39, wherein
the thermoelectric cooler is between the circuit board and the capacitor (see Figure 3. With respect to the sensed temperature inducing an action of the thermoelectric cooler via the logic circuitry, the circuitry and therefore a portion of the circuit board is between the cooler and the capacitor).
Regarding claim 50, Sartore teaches an electronic module (Figure 3) comprising:
electronic components (¶17, Figure 1, 108, Figure 3);
a thermoelectric cooler in thermal contact with an electronic component of said electronic components, wherein at least one electronic component of said electronic components is a capacitor (Figure 3, 306, 304);
a temperature controller (Figure 3, 302 and 308) capable of determining a device temperature of the capacitor (Figure 3, 302) and capable of providing current to the thermoelectric cooler in response to a deviation of the device temperature from an optimal temperature range wherein the device temperature is determined by a predictive method by a measurement of a secondary parameter. (¶24, ¶26. A thermocouple utilizes a voltage reading to determine temperature, which constitutes a predictive method per ¶26 of the instant specification because voltage is a secondary parameter which correlates to temperature.)
Sartore does not teach wherein the temperature control is proportional to a deviation of the device temperature.
However, Furukawa teaches a controller which is configured to provide current to a temperature control component of a capacitor based on the deviation of capacitor temperature from the optimal temperature range (¶71) where the capacitor temperature is determine by a predictive method, where the secondary parameter for the predictive method is resistance (¶71, RSNSR is a resistor which acts as a temperature sensor, see ¶26 of the originally filed specification of the instant application where determining temperature based on resistance constitutes a predictive method for determining temperature).
Therefore, it would have been obvious to one of ordinary skill in the art to program the controller of Sartore to carry out such a control scheme as taught by Furukawa in order to minimize the difference between capacitor temperature and the desired temperature of the capacitor (see ¶71 of Furukawa).
Sartore does not disclose wherein the secondary parameter is a secondary parameter of the capacitor.
However, Rastegar discloses wherein a measurement of current of a capacitor correlates to capacitor temperature and is utilized for approximating capacitor temperature (¶20, ¶53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a measurement in Sartore to approximate the temperature measurement in Sartore in order to avoid the addition of a temperature sensor, thereby reducing the number of parts on the capacitance module.
Claims 3-5, 11, 27-29, 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Rastegar (US20170085107A1), further in view of Boggs (Historical Introduction to Capacitor Technology, IEEE Electrical Insulation Magazine, Vol. 26, No. 1).
Regarding claims 3 and 11, Sartore as modified teaches all of the limitations of claims 2 and 10, respectively.
Sartore as modified does not explicitly disclose where the capacitor is a multilayered ceramic capacitors (MLCC).
However, Boggs discloses (p. 21, col. 2) that MLCC’s have an expanded range of operable voltages and capacities.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize MLCC’s as the capacitor(s) Sartore as modified in order to secure a broad range of applicable voltage ranges and capacities, leading to a more versatile device.
Regarding claim 4, Sartore as modified teaches all of the limitations of claim 2.
Sartore as modified does not explicitly disclose where the capacitor is an electrolytic capacitor.
However, Boggs discloses (p. 21, col. 1) that electrolytic capacitors are reliable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize electrolytic capacitors in Sartore as modified in order to ensure capacitor reliability.
Regarding claim 5, Sartore as modified teaches all of the limitations of claim 2.
Sartore as modified does not explicitly disclose where the capacitor is a film capacitor.
However, Boggs discloses (p. 22, col. 1-2) that polymer film capacitors are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize film capacitors in Sartore as modified in order to provide cost-effective capacitors.
Regarding claim 27, Sartore as modified teaches all of the limitations of claims 26.
Sartore as modified does not explicitly disclose where the capacitor is a multilayered ceramic capacitors (MLCC).
However, Boggs discloses (p. 21, col. 2) that MLCC’s have an expanded range of operable voltages and capacities.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize MLCC’s as the capacitor(s) Sartore as modified in order to secure a broad range of applicable voltage ranges and capacities, leading to a more versatile device.
Regarding claim 28, Sartore as modified teaches all of the limitations of claim 26.
Sartore as modified does not explicitly disclose where the capacitor is an electrolytic capacitor.
However, Boggs discloses (p. 21, col. 1) that electrolytic capacitors are reliable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize electrolytic capacitors in Sartore as modified in order to ensure capacitor reliability.
Regarding claim 29, Sartore as modified teaches all of the limitations of claim 26.
Sartore as modified does not explicitly disclose where the capacitor is a film capacitor.
However, Boggs discloses (p. 22, col. 1-2) that polymer film capacitors are old and well known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize film capacitors in Sartore as modified in order to provide cost-effective capacitors.
Regarding claim 41, Sartore as modified teaches all of the limitations claim 40, wherein
the thermoelectric cooler is between the circuit board and the capacitor (see Figure 3. With respect to the sensed temperature inducing an action of the thermoelectric cooler via the logic circuitry, the circuitry and therefore a portion of the circuit board is between the cooler and the capacitor).
Sartore as modified does not explicitly disclose where the capacitor is a multilayered ceramic capacitor (MLCC).
However, Boggs discloses (p. 21, col. 2) that MLCC’s have an expanded range of operable voltages and capacities.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize MLCC’s as the capacitor(s) Sartore as modified in order to secure a broad range of applicable voltage ranges and capacities, leading to a more versatile device.
Regarding claim 34, Sartore as modified teaches all of the limitations of claim 26, wherein the electronic module comprises multiple capacitors (¶16).
Sartore as modified does not teach wherein the capacitors are multi layered ceramic capacitors.
However, Boggs discloses (p. 21, col. 2) that MLCC’s have an expanded range of operable voltages and capacities.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize MLCC’s as the capacitor(s) Sartore as modified in order to secure a broad range of applicable voltage ranges and capacities, leading to a more versatile device. The modification would provide at least one additional multi-layered ceramic capacitor.
Claims 4, 6-7, 28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Rastegar (US20170085107A1), further in view of Froeschl (US20070054156A1).
Regarding claims 4 and 6-7, Sartore as modified teaches all of the limitations of claim 2.
Sartore as modified does not teach wherein the capacitor is an electrolytic capacitor with at least one channel, where the thermoelectric cooler is within the channel and wherein the channel is a mandrel.
However, Froeschl teaches utilizing an electrolytic capacitor because they may provide high performance for a short period of time, where the capacitor is cooled via a cooling mechanism within a channel which is a mandrel (Figure 3, 8, ¶11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an electrolytic capacitor in Sartore in order to provide high performance for the period of time after shut down in which data may need to be saved and to place the thermoelectric cooling device of Sartore within a mandrel channel of the electrolytic capacitor in order to efficiently cool (or heat) the capacitor.
Regarding claims 28 and 30-31, Sartore as modified teaches all of the limitations of claim 26.
Sartore as modified does not teach wherein the capacitor is an electrolytic capacitor with at least one channel, where the thermoelectric cooler is within the channel and wherein the channel is a mandrel.
However, Froeschl teaches utilizing an electrolytic capacitor because they may provide high performance for a short period of time, where the capacitor is cooled via a cooling  mechanism within a channel which is a mandrel (Figure 3, 8, ¶11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an electrolytic capacitor in Sartore in order to provide high performance for the period of time after shut down in which data may need to be saved and to place the thermoelectric cooling device of Sartore within a mandrel channel of the electrolytic capacitor in order to efficiently cool (or heat) the capacitor.
Claims 8-9, 24-25, 33, and 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Rastegar (US20170085107A1), further in view of Yajima (JP2005057006A).
Regarding claim 8, Sartore as modified teaches all of the limitations of claim 1, further comprising
multiple electronic components (¶16).
Sartore does not teach where each electronic component is in thermal contact with the thermoelectric cooler.
However, Yajima teaches utilizing multiple capacitors in thermal contact with the thermoelectric cooler (Figure 1, 10 with cooler 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the thermoelectric cooler in thermal contact with all capacitors in Sartore in order to efficiently cool each capacitor when needed.
Regarding claim 9, Sartore as modified teaches all of the limitations of claim 1.
Sartore does not teach additional thermoelectric coolers in thermal contact with the capacitor.
However, Yajima teaches multiple thermoelectric coolers in thermal contact with the same capacitor (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple thermoelectric coolers to be in thermal contact with the capacitor of Sartore in order to more quickly cool the capacitor when it is in need of cooling.
Regarding claims 24-25 and 48-49, Sartore as modified teaches all of the limitations of claims 1 and 26 respectively.
Sartore does not teach a heat sink in thermal contact with the cooler opposite the electronic component/capacitor.
However, Yajima teaches a heat sink in thermal contact with the cooler opposite the electronic component (Figure 1, 15).
Therefore, it would have been obvious to place such a heatsink on the thermoelectric cooler of Sartore on the side opposite the capacitor (see Figure 3) in order to enhance the cooling ability and heat rejection ability of the thermoelectric cooler in Sartore.
Regarding claim 33, Sartore as modified teaches all of the limitations of claim 26.
Sartore does not teach additional thermoelectric coolers in thermal contact with the capacitor.
However, Yajima teaches multiple thermoelectric coolers in thermal contact with the same capacitor (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide multiple thermoelectric coolers to be in thermal contact with the capacitor of Sartore in order to more quickly cool the capacitor when it is in need of cooling.
Claims 15 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Rastegar (US20170085107A1), further in view of Finkenzeller (US20160094047A1).
Regarding claims 15 and 38, Sartore as modified teaches all of the limitations of claims 1 and 26, respectively.
Sartore does not disclose wherein the thermoelectric cooler proportionally raises the device temperature.
However, Finkenzeller teaches utilizing a thermoelectric device for both cooling and heating the capacitor (Figure 8, 39, ¶47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Sartore such that the thermoelectric device is capable of heating and cooling in order to more accurately control the capacitor’s temperature to within its operable range.
Claims 18-20 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Rastegar (US20170085107A1), further in view of Wang (US20070285905A1).
Regarding claim 18, Sartore as modified teaches all of the limitations of claim 16.
Sartore does not disclose what the circuit board comprises.
Wang teaches where a circuit board comprises alumina or FR-4 (an inorganic ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the circuit board of Sartore from alumina or FR-4 in order to provide a rigid and heat resistant circuit board.
Regarding claim 19, Sartore as modified teaches all of the limitations of claim 18, wherein the circuit board comprises
alumina (see rejection of claim 18).
Regarding claim 20, Sartore as modified teaches all of the limitations of claim 16.
Sartore does not disclose what the circuit board comprises.
Wang teaches where a circuit board comprises alumina or FR-4 (an inorganic ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the circuit board of Finkenzeller from alumina or FR-4 in order to provide a rigid circuit board.
Regarding claim 42, Sartore as modified teaches all of the limitations of claim 39.
Sartore does not disclose what the circuit board comprises.
Wang teaches where a circuit board comprises alumina or FR-4 (an inorganic ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the circuit board of Sartore from alumina or FR-4 in order to provide a rigid and heat resistant circuit board.
Regarding claim 43, Sartore as modified teaches all of the limitations of claim 42, wherein the circuit board comprises
alumina (see rejection of claim 42).
Regarding claim 44, Sartore as modified teaches all of the limitations of claim 42.
Sartore does not disclose what the circuit board comprises.
Wang teaches where a circuit board comprises alumina or FR-4 (an inorganic ceramic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to make the circuit board of Finkenzeller from alumina or FR-4 in order to provide a rigid circuit board.
Claims 23 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sartore (US20100142307) in view of Furukawa (US20110051309A1), further in view of Rastegar (US20170085107A1), further in view of Curti (US20110301484A1).
Regarding claims 23 and 47, Sartore as modified teaches all of the limitations of claims 1 and 26, respectively.
Sartore as modified does not teach an overmolding.
However, Curti teaches providing an overmolding to the temperature sensor (¶82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an overmolding for the temperature sensor in Sartore in order to protect the component from damage. This provides an overmoulding to a portion of the electronic module because the temperature sensor is a portion of the electronic module.
Response to Arguments
Applicant’s remarks filed 06/24/2022 have been fully considered.
Applicant has argued that ¶24-26 of the specification provide support for measuring current, resistance, or capacitance of a capacitor to determine capacitor temperature. However, the Specification never states that the current, resistance, or temperature of a capacitor is measured. Furthermore, it never states that such a measurement is utilized to determine the temperature of a capacitor. As detailed herein, one of ordinary skill in the art would not glean such a disclosure from what is written in the Specification. Such an assertion requires strict support in the Specification because it is not a procedure that one of ordinary skill in the art would immediately recognize.
Applicant has asserted that the resistance across a capacitor is to be understood as the resistance across the capacitor plates and is measured at external terminations of the capacitor. This is not disclosed in the Specification.
Applicant presents Figures 1-2 in remarks to support assertions that the Specification provides support for the claimed subject matter. Figures 1-2 are not present in the original disclosure and therefore assertions based thereon are moot with respect to what the Specification discloses.
Applicant has asserted that “it has now been discovered that leakage current is a function of temperature”. This is nowhere disclosed in the specification. To base an invention off of this discovery, it must be disclosed in the disclosure as originally filed.
Applicant has stated that it is very clear from the Specification that resistance is measured across external terminations of the capacitor. This is nowhere disclosed in the Specification. The exhibits provided by Applicant cannot support written description or enablement because they are not present in the original disclosure where support should found by one of ordinary skill in the art.
Applicant has argued that the invention is not concerned with absolute resistance but with a correlation with resistance and temperature. It is never asserted that the invention concerns itself with “absolute resistance”.
Applicant has argued that one of ordinary skill would be readily equipped to repeat the invention, thus the invention is enabled. However, merely mounting a capacitor to a board and utilizing an ohm meter to read across the capacitor only realizes an “all or nothing” test to confirm that the capacitor is functioning. This does not tell one of ordinary skill in the art what resistance to utilize to determine internal capacitor temperature. The resistance reading on an ohmmeter will slowly rise to infinity, or a maximum reading, leading one of ordinary skill in the art to understand that the capacitor either works (increasing ohm reading) or is defunct (nothing happens)1Notwithstanding, the disclosure does not describe any methodology for achieving the claimed process or subject matter.
Applicant has argued that Furukawa does not teach the measurement of the voltage, current, resistance, or capacitance of the capacitor for determining temperature. Furukawa is not relied upon herein to teach this feature and therefore the argument is moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.ifixit.com/Wiki/Troubleshhoting_logic_board_components